        Case 2:20-cv-00813-DMC Document 5 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAMID RABIEE,                                      No. 2:20-CV-0813-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    SHASTA COUNTY CORRECTIONAL
      FACILITY,
15
                         Respondent.
16

17

18                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has not filed a complete application to

20   proceed in forma pauperis, along with a “certification from the warden or other appropriate

21   officer of the place of confinement showing the amount of money or securities that the petitioner

22   has in any account in the institution” as required by Rule 3(a)(2) of the Federal Rules Governing

23   Section 2254 Cases, or paid the required filing fee. See 28 U.S.C. §§ 1914(a), 1915(a).

24   Petitioner will be provided the opportunity to submit either a completed application to proceed in

25   forma pauperis, with the required certification, or pay the appropriate filing fee. As to the

26   certification requirement, while a copy of petitioner’s prison trust account statement certified by

27   prison officials is not required to satisfy the requirement, such a statement will suffice. Petitioner

28   is warned that failure to comply with this order may result in the dismissal of this action for lack
                                                        1
        Case 2:20-cv-00813-DMC Document 5 Filed 06/05/20 Page 2 of 2

 1   of prosecution and failure to comply with court rules and orders. See Local Rule 110.

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.      Petitioner shall submit on the form provided by the Clerk of the Court,

 4   within 30 days from the date of this order, a complete application for leave to proceed in forma

 5   pauperis, with the certification required by Rule 3(a)(2), or pay the appropriate filing fee; and

 6                  2.      The Clerk of the Court is directed to send petitioner a new form

 7   Application to Proceed In Forma Pauperis By a Prisoner.

 8

 9   Dated: June 4, 2020
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
